650 S.E.2d 438 (2007)
STATE
v.
Lemuel SHERMAN.
No. 313P07.
Supreme Court of North Carolina.
July 17, 2007.
William B. Crumpler, Assistant Attorney General, Michael Nifong, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 13th day of July 2007 *439 by Defendant for extension of time to file response:
"Motion Allowed. Defendant (Sherman) shall have up to and including the 7th day of August 2007 to file and serve his/her response with this Court. By order of the Court in conference this the 17th day of July"